Citation Nr: 0817308	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-18 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to nonservice-connected burial benefits to 
include a burial allowance or plot allowance.  




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel



INTRODUCTION

The appellant's father served from November 1944 to February 
1946 in the Philippine Army and Recognized Guerrillas with 
service in World War II.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Manila Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  At the time of the appellant's father's death in December 
2004, it is not shown that service connection was in effect 
for any disability; that he was in receipt of pension or 
compensation; that he had a pending claim for such benefits; 
or that he was in a VA facility or en route thereto.  
Further, it is not shown that the appellant's father was 
discharged or released from active service for a disability 
incurred or aggravated in the line of duty.  

2.  The appellant's father was not eligible for burial in a 
national cemetery.  


CONCLUSIONS OF LAW

1.  The criteria for payment of nonservice-connected burial 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. §§ 3.1600, 3.1605 (2007).  

2.  The criteria for payment of nonservice-connected plot 
allowance have not been met.  38 U.S.C.A. §§ 2302, 2303 (West 
2002); 38 C.F.R. §§ 3.1600(f), 38.620(h) (2007).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the material facts are not in dispute, and 
whether the claim may be allowed under the law is the issue 
at hand.  When the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
VCAA can have no effect on the appeal.  Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (where the law as mandated by 
statue, and not the evidence, is dispositive, the VCAA is not 
applicable); Smith v. Gober, 14  Vet. App. 227 (2000); see 
VAOPGCPREC 5-04.  The Board  therefore finds that no action 
is necessary under the VCAA  and that the case is ready for 
appellate review.  

II.  Factual Background

In August 2005 the appellant filed his claim for burial 
benefits.  He attached a January 2005 municipal registrar 
record indicating that his father died in December 2004 in a 
municipality within the Republic of the Philippines and that 
his father's nationality was Filipino.  He also attached a 
bill showing that he paid fifty five thousand pesos for the 
funeral services for his father's in December 2004.  

In a March 2006 statement of the case the RO noted that the 
appellant's father was not in receipt or entitled to 
disability compensation or pension on the date of his death; 
that he did not have a claim pending on the date of his 
death; that he was not receiving military retired pay at the 
time of his death; and that he was not hospitalized by VA or 
traveling under proper authority and at VA expense at the 
time of his death.  Accordingly the RO upheld the original 
denial of the appellant's claim for burial benefits.  

In his May 2006 Form 9 the appellant argued that the death of 
a World War II "veteran" should be honored with the receipt 
of burial benefits whether he died in active service or 
simply from disease.   

III.  Law and Regulations

The term "burial benefits" means payment of money toward  
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  See 38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation).  Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit  
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to  
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death.  In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  See 38 U.S.C.A. § 2302;  
38 C.F.R. § 3.1600(b).  

VA will also provide for payment of burial expenses, in 
certain cases, when the veteran dies from nonservice-
connected causes while properly hospitalized by VA. See  38 
U.S.C.A. § 2303; 38 C.F.R. § 3.1600(c).  Expenses are also 
payable if the veteran died while traveling  pursuant to VA 
authorization and at VA expense for the  purpose of 
examination, treatment, or care.  See 38 C.F.R. § 1605(a). 

Additionally, VA will pay a smaller sum for a plot or 
interment allowance if the following are met: 

(i)  The deceased veteran is eligible for burial in a 
national cemetery;	
(ii)  The veteran is not buried in a national cemetery 
or other  cemetery under the jurisdiction of the United 
States; 
(iii)  The applicable further provisions of this section 
and Sec. 3.1601 through 3.1610.   

See 38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f), effective 
August 8, 2006.  

"Service before July 1, 1946, in the organized military 
forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under-- (1) 
contracts of National Service Life Insurance entered into 
before February 18, 1946; (2) chapter 10 of title 37; and (3) 
chapters 11, 13 (except section 1312(a)), 23, and 24 (to the 
extent provided for in section 2402(8)) of this title."  
38 U.S.C.A. § 107(a). 

Those individuals entitled to be buried in a National 
Cemetary include

" . . . (h) Any person who: (1) Was a citizen of the United 
States or an alien lawfully admitted for permanent residence 
in the United States at the time of their death; and
(2) Resided in the United States at the time of their death; 
and

(3) Either was a-

(i) Commonwealth Army veteran or member of the organized 
guerrillas-a person who served before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant 
to the military order of the President dated July 26, 1941, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, and who 
died on or after November 1, 2000 . . . ."  

IV.  Analysis

The appellant's father's Philippine service makes him 
potentially eligible for burial allowance or plot allowance 
as such benefits are administered pursuant to 38 U.S.C.A. 
§§ 2302 and 2303.  The appellant's father, however, does not 
meet the criteria for either burial allowance or plot 
allowance.  Regarding burial allowance, the municipal 
registrar record submitted by the appellant simply shows that 
his father died in a municipality in the Philippines.  The 
record does not show, nor does the appellant contend, that 
his father died while admitted to a VA facility or while 
traveling under proper authority and at VA expense for the 
purpose of examination, treatment or care.  It also does not 
show (nor does the appellant contend) that his father was in 
receipt of pension or compensation (or military retirement 
pay) at the time of his death.  Additionally, there is no 
evidence that his father had a pending claim for such 
benefits at the time of death; and although he served during 
wartime, his body was not held by a state or a political 
subdivision of a state due to lack of a next of kin and 
insufficient resources in his estate.  Further, it is not 
shown (nor does the appellant allege) that his father was 
discharged or released from active service for a disability 
incurred or aggravated  in service.  Therefore, it is 
undisputed that the requirements for VA burial allowance have 
not been met under 38 C.F.R. § 1600(b-c) or 38 C.F.R. § 
3.1605.  

Regarding entitlement to a plot allowance, the Board notes 
that there is no evidence of record that the appellant's 
father was a citizen of the United States or an alien 
lawfully admitted for permanent residence in the United 
States at the time of his death nor had the appellant made 
any such allegation.  Nor is their any evidence that the 
appellant's father resided in the U.S. at the time of his 
death.  To the contrary, the January 2005 municipal registrar 
record indicates that he was residing in the Philippines and 
was a Philippine citizen.  Accordingly, he is not eligible 
for burial in a National Cemetary (see 38 C.F.R. § 38.620(h) 
and in turn is not eligible for  plot allowance.  38 C.F.R. § 
3.1600(f ).

In summary, with respect to entitlement to nonservice- 
connected burial benefits, it is undisputed that the 
appellant's father was not discharged or released from active 
service for a disability incurred or aggravated in the line 
of duty, and at the time of his death in October 2003, 
service connection was not in effect for any disability, he 
was not in receipt of pension or compensation, a claim for 
such benefits was not pending, and he was not in a VA 
facility or en route thereto.  With respect to plot allowance 
the evidence shows that the veteran was not eligible for 
burial in a National Cemetary.  Accordingly, there  is no 
legal basis for a grant of either benefit and the appellant's 
claims must be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  


ORDER

Entitlement to nonservice-connected burial allowance is 
denied. 

Entitlement to nonservice-connected plot allowance is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


